Exhibit CORPORATE PARTICIPANTS Steve Nielsen Dycom Industries, Inc. - President, CEO Rick Vilsoet Dycom Industries, Inc. - VP, General Counsel, Secretary Drew DeFerrari Dycom Industries, Inc. - SVP, CFO CONFERENCE CALL PARTICIPANTS Alex Rygiel FBR Capital Markets - Analyst Adam Thalhimer BB&T Capital Markets - Analyst Simon Leopold Morgan Keegan - Analyst Michael Funk BofA Merrill Lynch - Analyst PRESENTATION Operator Ladies and gentlemen, thank you for standing by. Welcome to the Dycom results conference call. (Operator Instructions). As a reminder, today's call is being recorded. With that being said, I will turn the conference now your host, Mr. Steve Nielsen. Please go ahead, sir. Steve Nielsen - Dycom Industries, Inc. - President, CEO Thank you, John. Good morning, everyone. I’d like to thank you for attending our fourth-quarter fiscal 2010 Dycom results conference call. During the call, we will be referring to a slide presentation which can be found on our website, www.dycomind.com under the heading Events. Relevant slides will be identified by number throughout our presentation. Going to slide one, today we have on the call Drew DeFerrari, our Chief Financial Officer, and Rick Vilsoet, our General Counsel. Now I will turn the call over to Rick Vilsoet. Rick. Rick Vilsoet - Dycom Industries, Inc. - VP, General Counsel, Secretary Thank you, Steve. Referring to slide two, except for historical information, the statements made by Company management during this call may be forward-looking and are made pursuant to the Safe Harbor provisions of the Private Securities Litigation Reform Act of 1995. These forward-looking statements are based on management's current expectations, estimates and projections and involve known and unknown risks and uncertainties which may cause the Company's actual results for future periods to differ materially from forecasted results. Those risks and uncertainties are more fully described in the Company's periodic filings with the Securities and Exchange Commission. The Company assumes no obligation to update forward-looking statements. Steve. Steve Nielsen - Dycom Industries, Inc. - President, CEO Thanks,
